Citation Nr: 0829709	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  05-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
January 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied the veteran's 
November 2003 claim for service connection for depression.

In March 2007, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge at the Nashville, 
Tennessee RO (Travel Board hearing); a copy of the transcript 
is associated with the record.

In an August 2007 decision, the Board denied the veteran's 
claim for service connection for depression.  The appellant 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2008, the Secretary of 
Veterans Affairs and the veteran, through his attorney, filed 
a Joint Motion to vacate the Board's decision and remand the 
case for further development.  That motion was granted by the 
Court in April 2008, and the case was returned to the Board 
for further consideration.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for 
depression.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran contends that he is entitled to service 
connection for depression.  In his November 2003 claim, he 
writes that he was first treated for depression in April 
1985.  In his March 2007 letter, he writes that he was 
admitted to a Naval Hospital in Orlando, Florida for an 
emotional disorder.  He further states that he continues to 
have manic and depressed moods.

It appears from the evidence of record that the veteran is 
undergoing continued treatment for his depression.  On 
remand, the AOJ should obtain all of the medical records 
showing treatment for this condition which are not already of 
record.

Additionally, the veteran should be afforded a psychiatric 
examination by an appropriate clinician.  The examiner should 
review the veteran's in-service and post-service treatment 
records.  The examination report should clearly indicate the 
current diagnosis, if any, for the veteran's psychological 
condition.  In addition, the examiner should provide an 
opinion as to whether the veteran's condition, if any, is 
etiologically related to his time in service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all health 
care providers that have treated, or 
evaluated, him for depression since his 
separation from service, and attempt to 
obtain records from each health care 
provider that he identifies who might have 
available records, if not already in the 
claims file.  If records are unavailable 
and future attempts to retrieve the 
records are futile, notations to that 
effect should be annotated in the claims 
folder.

2.  After completion of the above, 
schedule the veteran for a psychiatric 
examination by an appropriate specialist 
to determine the nature, extent, and 
etiology of his depression.  The claims 
file should be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
depression is associated with his active 
military duty.  Rationale for opinions 
expressed should be given in detail.  If 
it is not possible to provide an opinion, 
the examiner should state the reasons 
therefor.

3.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for 
depression.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim.  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




